DETAILED ACTION
This action is in response to amendments received on 12/7/2020. Claims 1-20 were previously pending. Claims 1, 5 and 12 have been amended. A complete action on the merits of claims 1-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham (US Pub. No. 2013/0331872).
Regarding Claim 1, Parham teaches an ultrasonic horn 144 (Figs. 4-7) for an ultrasonic transducer assembly of an ultrasonic surgical instrument (Fig. 10), comprising:
a body defining a length and a maximum diameter of the ultrasonic horn (see the annotated figure below), the body including a depression formed circumferentially and continuously around the body (groove portion 148, see [0116]), the depression including at least one substantially flat portion configured to prevent rotation of the body (the back wall of the groove portion as seen on the annotated figure below is here interpreted to be at least one substantially flat surface and it is configured to prevent rotation of the body once gasket 216 is fit in the groove portion 148 as explained in [0116], especially since Parham is not interested in rotating the treatment section and thus the body as all of the components are connected and more specifically in view of Parham teaching “at each threaded junction, a thread locker is applied to prevent the threads from loosening and to prevent fluid ingress” thus Parham is concerned about the device not rotating to eliminate fluid ingress within) , the depression configured to receive at least one protrusion (gasket 216) for mounting the body within a support structure (Fig. 10 and [0116]); and
a nose (tip portion 145) extending distally from the body (Figs. 4-10),
wherein the body defines a proximal connector ([0055]-[0056] and Fig. 7) configured to enable the body to be secured to a piezoelectric stack ([0091]-[0096], Fig. 8 and Fig. 10) and the nose defines a distal connector 146 configured to enable the nose to be engaged with a waveguide for transmission of ultrasonic energy produced by the piezoelectric stack to the waveguide ([0007], [0064], [0090]-[0096] and Figs. 6-10),
wherein an outer surface of the body extends along the maximum diameter of the ultrasonic horn (Figs. 6-10 in view of the annotated figure below), and
wherein an uppermost extent of the depression is substantially aligned with the outer surface of the body along the maximum diameter of the ultrasonic horn (Figs. 6-10 in view of the annotated figure below).

    PNG
    media_image1.png
    349
    501
    media_image1.png
    Greyscale

Regarding Claim 2, Parham teaches wherein the body and the nose are monolithically formed as a single component (horn assembly 144 includes the proximal section and thus appears to be formed as a single component. Furthermore, in view of the disclosure in [0056] stating that “horn assembly 140 includes mounting member 152. That is, in these embodiments, mounting member 152 is not a separate component of horn assembly 152, but rather is formed as a single, integral component of horn assembly 152. For example, horn 144 and mounting member may be formed as a single component” it is also taken that horn assembly 144 and the proximal bulged out section are in fact formed as a single component).
Regarding Claim 4, Parham teaches wherein the nose tapers in a proximal-to-distal direction (Figs. 4-10).
Regarding Claim 5, Parham teaches an ultrasonic transducer assembly of an ultrasonic surgical instrument (Fig. 1 and [0005]), comprising:
a piezoelectric stack defining an outer diameter ([0091]-[0096], Fig. 8 and Fig. 10);
an ultrasonic horn 144 secured to and extending distally from the piezoelectric stack (Figs. 3 and 10 and [0090]-[0096]), the ultrasonic horn including a body (as interpreted on the annotated figure above) and a nose (distal section 145 in Figs. 4-10) extending distally from the body, the body defining a length and a maximum diameter of the ultrasonic horn (shown on the annotated figure above), the body including a depression (grooved section 148) formed circumferentially and continuously around the body (Figs. 3-10), the depression including at least one substantially flat portion configured to prevent rotation of the body (the back wall of the groove portion as seen on the annotated figure above is here interpreted to be at least one substantially flat surface and it is configured to prevent rotation of the body once gasket 216 is fit in the groove portion 148 as explained in [0116], especially since Parham is not interested in rotating the treatment section and thus the body as all of the components are connected and more specifically in view of Parham teaching “at each threaded junction, a thread locker is applied to prevent the threads from loosening and to prevent fluid ingress” thus Parham is concerned about the device not rotating to eliminate fluid ingress within); and
an enclosure surrounding the piezoelectric stack and a portion of the ultrasonic horn (body portion 118 as seen in Fig. 10 and disclosed in [0116]), the enclosure including at least one protrusion extending inwardly therefrom (gasket 216), the at least one protrusion configured for receipt within the depression of the body to secure the ultrasonic horn within the enclosure (Fig. 10 and [0116]),
wherein an outer surface of the body extends along the maximum diameter of the ultrasonic horn (seen on the annotated figure above), and
wherein an uppermost extent of the depression is substantially aligned with the outer surface of the body along the maximum diameter of the ultrasonic horn (Figs. 3-10).
Regarding Claim 6, Parham teaches wherein the body defines a proximal connector configured to enable the body to be secured to the piezoelectric stack via a bolt ([0091]-[0096], Fig. 8 and Fig. 10, especially [0097] teaching “the piezoelectric crystals and electrodes are compressed between horn assembly 140 and compressor 168” and [0118] teaching “delivery device 102 may include gasket or O-ring 218 for creating a seal between mounting member 152 and compressor 168 which may prevent thread lock fluid from running into any piezoelectric crystals. In these embodiments, mounting member 152 may include groove portion 153 as best illustrated in FIG. 7. In this example, gasket 218 is configured to fit into groove portion 153”).
Regarding Claim 7, Parham teaches wherein the nose extends distally from the enclosure (Fig. 10 and [0029]).
Regarding Claim 8, Parham teaches wherein the nose defines a distal connector 146 configured to enable the nose to be engaged with a waveguide such that the ultrasonic horn is capable of transmitting ultrasonic energy produced by the piezoelectric stack to the waveguide ([0007], [0064], [0090]-[0096] and Figs. 6-10).
Regarding Claim 9, Parham teaches wherein the body and the nose are monolithically formed as a single component (horn assembly 144 includes the proximal section and thus appears to be formed as a single component. Furthermore, in view of the disclosure in [0056] stating that “horn assembly 140 includes mounting member 152. That is, in these embodiments, mounting member 152 is not a separate component of horn assembly 152, but rather is formed as a single, integral component of horn assembly 152. For example, horn 144 and mounting 
Regarding Claim 11, Parham teaches wherein the nose tapers in a proximal-to-distal direction (Figs. 4-10).
Regarding Claim 12, Parham teaches an ultrasonic surgical instrument 102 (Figs. 1-2), comprising:
a handle assembly 112 (Fig. 2), including:
a housing 118 (Fig. 2);
an ultrasonic transducer assembly 138 (Fig. 3) supported by the housing (Fig. 10), the ultrasonic transducer assembly including:
a piezoelectric stack ([0090]-[0096] and Fig. 8) defining an outer diameter;
an ultrasonic horn 144 secured to and extending distally from the piezoelectric stack (Fig. 10 and [0090]-[0096]), the ultrasonic horn including a body (as defined on the annotated figure above) and a nose (distal section 145 as seen in Figs. 4-10) extending distally from the body, the body defining a length and a maximum diameter of the ultrasonic horn (as defined on the annotated figure above), the body including a depression (groove section 148) formed circumferentially and continuously around the body (as defined on the annotated figure above), the depression including at least one substantially flat portion configured to prevent rotation of the body (the back wall of the groove portion as seen on the annotated figure above is here interpreted to be at least one substantially flat surface and it is configured to prevent rotation of the body once gasket 216 is fit in the groove portion 148 as explained in [0116] , especially since Parham is not interested in rotating the treatment section and thus the body as all of the 
wherein an outer surface of the body extends along the maximum diameter of the ultrasonic horn (as defined on the annotated figure above), and
wherein an uppermost extent of the depression is substantially aligned with the outer surface of the body along the maximum diameter of the ultrasonic horn (as defined on the annotated figure above, also see Figs. 3-10); and
an enclosure surrounding the piezoelectric stack and a portion of the ultrasonic horn 172 (Fig. 3), the enclosure including at least one protrusion extending inwardly therefrom 216, the at least one protrusion configured for receipt within the depression of the body to secure the ultrasonic horn within the enclosure (Fig. 10); and
an elongated assembly extending distally from the handle assembly, the elongated assembly including a waveguide configured to engage the nose of the ultrasonic horn, the waveguide defining a blade at a distal end thereof ([0007], [0064], [0090]-[0096] and Figs. 6-10),
wherein ultrasonic energy produced by the piezoelectric stack is transmitted along the horn and the waveguide to the blade for treating tissue adjacent the blade ([0007], [0064], [0090]-[0096] and Figs. 6-10).
Regarding Claim 13, Parham teaches wherein the body defines a proximal connector configured to enable the body to be secured to the piezoelectric stack via a bolt ([0091]-[0096], Fig. 8 and Fig. 10, especially [0097] teaching “the piezoelectric crystals and electrodes are compressed between horn assembly 140 and compressor 168” and [0118] teaching “delivery 
Regarding Claim 14, Parham teaches wherein the nose extends distally from the enclosure and defines a distal connector configured to engage a corresponding connector of the waveguide ([0058]-[0059] and Figs. 3, 6 and 10).
Regarding Claim 15, Parham teaches wherein the body and the nose are monolithically formed as a single component (horn assembly 144 includes the proximal section and thus appears to be formed as a single component. Furthermore, in view of the disclosure in [0056] stating that “horn assembly 140 includes mounting member 152. That is, in these embodiments, mounting member 152 is not a separate component of horn assembly 152, but rather is formed as a single, integral component of horn assembly 152. For example, horn 144 and mounting member may be formed as a single component” it is also taken that horn assembly 144 and the proximal bulged out section are in fact formed as a single component).
Regarding Claim 17, Parham teaches wherein the nose tapers in a proximal-to-distal direction (Figs. 4-10).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parham as applied above and further in view of Hood (U.S. Patent No. 5,935,143).
Regarding Claims 3, 10 and 16, Parham teaches the invention as applied above, but does not teach wherein the body defines the maximum diameter substantially constantly along at least 90% of the length of the body.  
In the same field of endeavor, Hood teaches wherein the body defines the maximum diameter substantially constantly along at least 90% of the length of the body (acoustic horn 114 comprises generally three sections, including a cross-sectionally enlarged section 134. This section maintains its diameter substantially throughout its length, with one small variation to receive O-ring 132; Col 13 lines 13-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portion of the horn of Parham to maintain its maximum diameter for at least 90% of its length as taught by Hood. Maintaining a .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham as applied above and further in view of Smith (U.S. Pub. No. 2010/0004669).
Regarding Claim 18, Parham teaches the invention as applied above, but uses a separate controller to generate the energy to the instrument and does not teach wherein the handle assembly further includes an ultrasonic generator supported thereby, the ultrasonic generator configured to drive the ultrasonic transducer assembly.
In the same field of endeavor, Smith teaches wherein the handle assembly further includes an ultrasonic generator supported thereby, the ultrasonic generator configured to drive the ultrasonic transducer assembly (ultrasonic generator 2004 and transducer 2006 are included into a single assembly 2000 which may be housed within exterior body 1800; [0160-0161], Fig. 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parham to include its generator within a housing in order to make the device portable and easier to handle and housing such within an exterior body will improve sterilization procedures, as suggested by Smith ([0161]).
Regarding Claim 19, Parham as modified by Smith teaches wherein the ultrasonic generator and the ultrasonic transducer assembly are removably engagable with the housing as 
Regarding Claim 20, Parham teaches the invention as applied above, but does not teach wherein the handle assembly further includes a clamp trigger and wherein the elongated assembly further includes a clamp jaw, the clamp trigger operably coupled to the clamp jaw such that actuation of the clamp trigger actuates the clamp jaw to clamp tissue between the clamp jaw and the blade.
Smith teaches an ultrasonic surgical instrument comprising a clamp trigger (seen in Fig. 1, further detailed as triggering mechanism 1418 in Fig. 14; [0157]) and wherein the elongated assembly further includes a clamp jaw, the clamp trigger operably coupled to the clamp jaw such that actuation of the clamp trigger actuates the clamp jaw to clamp tissue between the clamp jaw and the blade (end effector 118 includes a pivoting arm to clamp tissue against blade 116; [0010], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parham to utilize a housing with trigger mechanism as taught by Smith, as this arrangement of instrument is well-known in the art and well suited for use in minimally invasive surgeries, as suggested by Smith ([0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/KHADIJEH A VAHDAT/Examiner, Art Unit 3794